Citation Nr: 0912503	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-13 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression, claimed 
as secondary to the Veteran's service-connected prostate 
cancer.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 
1967 with additional time in the Maine National Guard. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and April 2007 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In February 2008, the Veteran testified at a hearing with a 
Decision Review Officer at the Togus RO.  A transcript of 
this hearing is of record.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran was not engaged in combat.

2.  The weight of the competent, probative evidence does not 
establish that the Veteran suffers from PTSD as a result of a 
verified or corroborated stressor which occurred during 
service.

3.  The preponderance of the evidence indicates that the 
Veteran's depression is not related to and is not aggravated 
by any incident of active service or any service-connected 
disability. 




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).

2.  Depression was not incurred in or aggravated by active 
service, or proximately due to or the result of any service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
In this case, concerning the Veteran's claim for depression 
secondary to his residuals of prostate cancer, the RO 
provided the Veteran VCAA notice on the claim being decided 
by a letter dated December 2005, before initially deciding 
the claim in a rating decision dated April 2006.  Concerning 
the Veteran's claim for PTSD, the RO provided the Veteran 
VCAA notice on the claim being decided by a letter dated 
January 2007, before initially deciding the claim in a rating 
decision dated April 2007.  The timing of such notices 
reflect compliance with the requirements of the law as found 
by the Court in Pelegrini II. 
 
The content of such notices also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letters, the RO 
acknowledged the claims being decided, notified the Veteran 
of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
informed him of the VCAA and VA's duty to assist, and 
indicated that it was developing his claims pursuant to that 
duty.  The RO also identified the evidence it had received in 
support of all of the claims being decided and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the Veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the Veteran to sign the 
enclosed form authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the Veteran to identify or send directly 
to VA all requested evidence to support his claims. 
 
The Board notes that a March 2006 notice letter reflects 
compliance with the requirements of the law as found by the 
Court in Dingess/Hartman.  Therein, the AOJ provided the 
Veteran information on disability ratings and effective dates 
to be assigned service-connected disabilities and effective 
dates to be assigned increased evaluations. 
 
B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claims, 
including service treatment records and service personnel 
records, service records for the Veteran's buddy who was 
killed in Vietnam, post-service VA treatment records to 
include Vet Center records, a hearing transcript, National 
Personnel Records Center (NPRC) responses, a response from 
U.S. Armed Services Center for Unit Records Research (CURR) 
(now the U.S. Army and Joint Services Records Research Center 
(JSRRC)) and private treatment records.  The Veteran does not 
now claim that there is any outstanding evidence for VA to 
secure in support of this appeal.

The RO also conducted medical inquiries in an effort to 
substantiate the Veteran's claims by affording him VA 
examinations, during which examiners addressed the 
disabilities at issue in this appeal.  
 
Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).

Analysis

The Veteran contended in a DRO hearing during February 2008 
that he began to experience depression after his prostate was 
removed secondary to impotence.  The Veteran additionally 
contended that his stressor was being told that a buddy of 
his had been killed.  The Veteran testified his other 
stressor was hearing an explosion outside of his room when 
hospitalized to have his appendix removed while serving in 
Vietnam.  The Veteran reported that he spent 28 years in the 
Maine National Guard, beginning when he returned from 
Vietnam.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b)(West 2002); 38 C.F.R. § 3.304(f); Dizoglio 
v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Furthermore, an opinion by a medical health professional 
based on post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's service treatment records do not indicate 
treatment for or complaints of any type of mental disorder.  
The Veteran's separation examination dated June 1967 
indicates that he was hospitalized during September 1966 to 
have his appendix removed.  The Board additionally notes that 
two reports of medical information from the Veteran's time in 
the Maine National Guard, dated August 1998 and August 2000, 
indicate that the Veteran had been prescribed Viagra.

Private medical records from Dr. R indicate that the Veteran 
was prescribed Viagra during March 1998 which worked 
sometimes.  He was additionally prescribed Zoloft during 
December 1998.  Additionally, records dated during June 2003 
and November 2003 indicate that the Veteran had increased 
anxiety due to his job situation and impending divorce for 
which he took Zoloft.  Additional records dated September 
2005 indicate that the Veteran used Viagra, Cialis, and 
Levitra but was still impotent.

The Veteran was afforded a VA examination concerning his 
claim for depression during April 2006.  The Veteran 
indicated that he had prostate surgery during July 2005 and 
that he had not been able to have sexual relations since, 
which he reported bothered him more than anything.  He 
additionally reported that he had gone on antidepressant 
medications two to three years prior due to stress at his 
job.  The Veteran indicated that he was divorced after more 
than thirty years of marriage during 2004 and had gotten 
remarried approximately six months later.  The Veteran stated 
that the paper mill where he had worked for more than 36 
years had closed two weeks previously and he planned to move 
and begin other work part-time.  The Veteran also reported he 
drank 9 to 12 beers most days.  Concerning a diagnosis, the 
examiner indicated that the Veteran reported mild symptoms of 
depression initially related to a divorce and job loss.  The 
Veteran received an Axis I diagnosis of depressive disorder, 
Not Otherwise Specified (NOS) with a GAF score 65.  The 
examiner also summarized by indicating that the Veteran had 
mild symptoms of depression.  Additionally, the Veteran's 
abuse of alcohol contributed to his feelings of depression.  
The examiner also indicated that the Veteran's loss of sexual 
function did not cause his depression but was currently the 
focus of his feelings of inadequacy.  

The Veteran was afforded a VA examination concerning his 
claim for PTSD during October 2007.  The Veteran indicated 
that his stressors consisted of hearing a bomb go off down 
the street when he was hospitalized for an appendectomy in 
Saigon and finding out that a friend of his had been killed 
in Vietnam.  The Veteran indicated that he had problems with 
concentration; memory; a hyperstartle response to loud 
noises; nightmares of a helicopter or plane crashing, which 
was not associated with any particular event; and he avoided 
crowds.  The Veteran also indicated that he drank 
approximately a six-pack a day.  The examiner indicated that 
the Veteran had an Axis I diagnosis of alcohol abuse; 
however, although he reported many symptoms of PTSD, he did 
not report trauma sufficient to meet Criterion A from the 
DSM-IV criteria.  

A treatment summary from the Bangor Vet Center indicates that 
the Veteran was first seen for mental health treatment at the 
Vet Center during June 2006.  The Veteran was treated by a 
Social Worker who indicated that the diagnostic impression 
was PTSD and adjustment reaction with mixed features.  The 
Social Worker also indicated that much of his depression was 
centered on his impotence since his prostate surgery.  Vet 
Center treatment records dated from June 2006 to March 2007 
indicate that the Veteran complained of nightmares and sleep 
disruption as well as being disturbed concerning his 
impotence.  

VA treatment records indicate that the Veteran was seen for 
mental health reasons at the Togus VA Medical Center (VAMC) 
beginning in October 2006.  VA records indicate that the 
Veteran was treated by the same medical profession from 
October 2006 to September 2008.  The Veteran was diagnosed 
with PTSD, chronic as well as depression based on the 
Veteran's history.  The Board notes that the PTSD diagnosis 
was consistently indicated from October 2006 until a November 
2007 treatment note which indicates a diagnosis of "PTSD 
prolonged."    The examiner indicated in the November 2007 
treatment note that although the Veteran believed he should 
receive an entitlement for PTSD; the Veteran did not meet the 
diagnostic criteria as he was never directly involved in 
combat and losing his friend was not something he witnessed.  
However, the examiner did indicate that the Veteran noted 
that losing his friend increased his anxiety and that he 
described being frightened when an explosion went off outside 
of the hospital where he was having an appendectomy.  To 
summarize, the examiner indicated that the Veteran was 
generally doing well with his frustration at not being 
awarded service connection for PTSD and that the examiner was 
not able to elicit criteria for the PTSD.  The Veteran was 
next seen for mental health reasons at the VA during March 
2008, at this time the examiner declined to diagnose the 
Veteran with PTSD; however, he was given diagnoses of 
depression NOS and alcohol abuse.  The Veteran was 
additionally treated during June and September 2008 by the 
same provider.  In the September 2008 treatment note, the 
provider indicated that the Veteran remained convinced that 
he had PTSD from his experiences in Vietnam.  The provider 
spoke with the Veteran about his dreams of combat and plane 
flying which had no association with actual events that 
occurred to the Veteran in Vietnam.  The provider indicated 
that he tried to educate the Veteran about PTSD and further 
that he did not support the Veteran's contention that he had 
PTSD from his experiences in Vietnam.  The Veteran's 
diagnoses were alcohol abuse and depression, NOS.

Concerning the Veteran's claimed stressors, the RO attempted 
to verify both the death of the Veteran's buddy while in 
Vietnam as well as the explosion outside of the hospital in 
3rd Field Hospital in Saigon where the Veteran was treated 
during September of 1966.  In this regard, the RO obtained 
the Veteran's buddy's personnel file during June 2007.  The 
personnel records indicate that the buddy was attached to the 
same unit as the Veteran during the time period preceding his 
death.  Other details that the Veteran supplied concerning 
his buddy were confirmed, such as that he had been stationed 
in Korea prior to his tour in Vietnam and had married a 
Korean woman.  With regard to the stressor concerning the 
hospital explosion, a response from CURR indicates that 
during September 1966, the Command Chronology submitted by 
the Military Assistance Command Vietnam does not indicate 
that an explosion such as the one described by the Veteran 
occurred.  

The Veteran was afforded a VA mental disorder examination 
during September 2008.  The examiner indicated that she had 
reviewed the claims file.  The examiner indicated that the 
Veteran had an Axis I diagnosis of depressive disorder NOS 
and alcohol abuse.  The examiner indicated that the Veteran's 
prostate cancer and erectile dysfunction did not cause his 
depression as he was being treated for depression prior to 
having his prostate surgically removed.  Concerning the 
Veteran's claim for PTSD, the examiner indicated that while 
the Veteran reports some symptoms suggestive of PTSD, his 
claimed stressor (the death of a friend) did not meet DSM-IV 
criterion A for PTSD.     

Concerning the Veteran's claim for depression as secondary to 
his service-connected prostate cancer, the Board finds that 
this claim must be denied.  Private treatment records 
indicate the Veteran was being treated for depression due to 
various life issues prior to his diagnosis with prostate 
cancer and residual impotence.  The Veteran's VA examination 
conducted during April 2006 indicates that the Veteran's 
depression was not caused by his prostate cancer or residuals 
thereof and further did not aggravate his depression.  Thus, 
the claim for service connection for depression must be 
denied as the probative medical evidence of record indicates 
that the Veteran's depression was not caused by or aggravated 
by his service-connected prostate cancer.

Concerning the Veteran's claim for PTSD, the Board notes that 
the Veteran's only PTSD diagnosis was from a Social Worker at 
the Vet Center which did not address the DSM-IV criteria.  As 
previously noted the Veteran's treating provider at the VA 
hospital indicated that after several months of treatment, he 
no longer believed that the Veteran met the DSM-IV criteria 
for PTSD and did not support his claim for service 
connection.  The Board notes in this regard that the DSM-IV 
requires that the stressor be re-experienced, and the Veteran 
has not reported that he re-experiences being informed of his 
buddy's death which is the only verified event.  See DSM-IV.  
Additionally, as noted by the VA examiner, being informed of 
a buddy's death does not conform to the first criteria of 
DSM-IV which requires that the person experience, witness, or 
be confronted with an event that involves actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others.  Id.

The Board additionally notes that the VA examiner had the 
entire claims file to review, to include private treatment 
records indicating that the Veteran's mental health treatment 
was related to stress concerning his job, subsequent job 
loss, and divorce after many years.  Additionally, the Board 
notes that the VA examiner and VA treating provider addressed 
the DSM-IV criteria and provided an explanation as to why the 
Veteran's symptoms did not support that diagnosis.  The 
Veteran's VA reports provided detail and rationale, conformed 
to DSM-IV criteria, and addressed whether the Veteran's 
verified stressor resulted in PTSD.  Thus, greater probative 
weight has been assigned to the VA examiner's opinion and the 
VA treating provider than the Vet Center Social Worker.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).    

Upon consideration of the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran suffers from PTSD as a result of a verified or 
corroborated stressor occurring during military service.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for depression, claimed as 
secondary to the Veteran's service-connected prostate cancer 
is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


